As filed with the Securities and Exchange Commission on February 25, 2013 Securities Act File No. 333-155589 Investment Company Act File No. 811-22252 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE TO TENDER OFFER STATEMENT (Under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934) BlackRock Fixed Income Value Opportunities (Name of Issuer) BlackRock Fixed Income Value Opportunities (Names of Filing Person(s) (Issuer)) Shares of Common Beneficial Interest, Par Value $0.001 per share (Title of Class of Securities) 09256W101 (CUSIP Number of Class of Securities) John Perlowski BlackRock Fixed Income Value Opportunities 55 East 52nd Street New York, New York 10055 1-800-441-7762 (Name, Address and Telephone Number of Person Authorized to
